DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Email Communication
Applicant is encouraged to authorize the Examiner to communicate with applicant via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502.03, 502.05.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim(s) 106, 108, 111, & 113 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 106, 108, 111, & 113 all fail to reference a claim previously set forth.  For the purpose of examination, the examiner is taking claim 106 to depend on claim 105. For the purpose of examination, the examiner is taking claim 108 to depend on claim 112. For the purpose of examination, the examiner is taking claim 111 to depend on claim 110. For the purpose of examination, the examiner is taking claim 113 to depend on claim 112.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 100-101, 103-106, 110-112, 114-115, & 117  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Interconnected Carbon Nanosheets Derived from Hemp Ultrafast Supercapacitors with High Energy hereafter referred to as Wang.
In regards to claim 100, Wang discloses
A capacitor for storing electrical energy (title), comprising: 
a first electrode (stainless steel disc – Page 5139 – Method section – Electrochemical Measurement subsection) formed of a material configured to conduct electrons to or from an electrical load; 
a dielectric (carbon layer – Page 5139 – Method section – Electrochemical Measurement subsection) adjacent to said first electrode, wherein said dielectric is formed of bast or hurd material, or a derivative thereof (abstract); and 
a second electrode (stainless steel disc – Page 5139 – Method section – Electrochemical Measurement subsection) adjacent to said dielectric, wherein said second electrode is formed of material that is configured to conduct electrons to or from said electrical load, and wherein said second electrode is electrically isolated from said first electrode (Page 5139 – Method section – Electrochemical Measurement subsection), 
st to 2nd paragraphs teach 55 kilowatts (kW)/kilograms (kg) and excellent cycle stability even after 10,000 charge/discharge cycles).  

In regards to claim 101, Wang discloses
The capacitor of claim 100, wherein said capacitor has a power density of at least about 75 kW/kg active mass at said temperature from 60°C-100°C over at least about 250 charge/discharge cycles via said electrical load (fig. 4a & Page 5138 – right hand column – 1st to 2nd paragraphs teach 55 kilowatts (kW)/kilograms (kg) and excellent cycle stability even after 10,000 charge/discharge cycles).  

In regards to claim 103, Wang discloses
The capacitor of claim 100, wherein said capacitor has a power density of at least about 55 kW/kg active mass at said temperature from 60°C-100°C over at least about 500 charge/discharge cycles via said electrical load (fig. 4a & Page 5138 – right hand column – 1st to 2nd paragraphs teach 55 kilowatts (kW)/kilograms (kg) and excellent cycle stability even after 10,000 charge/discharge cycles).  

In regards to claim 104, Wang discloses
The capacitor of claim 103, wherein said capacitor has a power density of at least about 55 kW/kg active mass at said temperature from 60°C-100°C over at least st to 2nd paragraphs teach 55 kilowatts (kW)/kilograms (kg) and excellent cycle stability even after 10,000 charge/discharge cycles).  

In regards to claim 105, Wang discloses
The capacitor of claim 100, wherein said dielectric is formed of said bast material (abstract).
  
In regards to claim 106, Wang discloses
The capacitor of claim 105, wherein said bast material is hemp bast or kenaf bast (abstract).  

In regards to claim 110, Wang discloses
The capacitor of claim 100, wherein said capacitor has a mass of at most about 5 kg (Page 5139 – Method section – Electrochemical Measurement subsection & Page 5138 – left hand column – last paragraph).  

In regards to claim 111, Wang discloses
The capacitor of claim 110, wherein said capacitor has a mass of at most about 2 kg (Page 5139 – Method section – Electrochemical Measurement subsection & Page 5138 – left hand column – last paragraph).  

In regards to claim 112, Wang discloses


In regards to claim 114, Wang discloses
The capacitor of claim 100, wherein the bast or hurd material is (i) bast or hurd fiber or (ii) bast or hurd powder (abstract).  

In regards to claim 115, Wang discloses
A method for storing electrical energy, comprising:
(a) activating a capacitor comprising (i) a first electrode (stainless steel disc – Page 5139 – Method section – Electrochemical Measurement subsection) formed of a material configured to conduct electrons to or from an electrical load; (ii) a dielectric (carbon – Page 5139 – Method section – Electrochemical Measurement subsection) adjacent to said first electrode, wherein said dielectric is formed of bast fiber, bast powder, or a derivative thereof (abstract), and (iii) a second electrode (stainless steel disc – Page 5139 – Method section – Electrochemical Measurement subsection) adjacent to said dielectric, wherein said second electrode is formed of material that is configured to conduct electrons to or from said electrical load, and wherein said second electrode is electrically isolated from said first electrode (Page 5139 – Method section – Electrochemical Measurement subsection), wherein said capacitor has a power density of at least about 55 kilowatts (kW)/ kilogram (kg) active mass at a temperature from 60°C-100°C over at least about 250 charge/discharge cycles (fig. 4a & Page 5138 – st to 2nd paragraphs teach 55 kilowatts (kW)/kilograms (kg) and excellent cycle stability even after 10,000 charge/discharge cycles); 
(b) bringing said capacitor in electrical communication with said electrical load (Page 5139 – Method section – Electrochemical Measurement subsection & page 5131 – left hand column – 1st paragraph); and 
(c) charging or discharging said capacitor via said electrical load (Page 5139 – Method section – Electrochemical Measurement subsection & page 5131 – left hand column – 1st paragraph).  

In regards to claim 117, Wang discloses
The method of claim 115, wherein said electrical load comprises an electrical circuit of a vehicle (page 5131 – left-hand column – 1st paragraph).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 102 & 113 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang.
In regards to claim 102,
Wang disclose all the claimed limitations discussed above with respect to claim 102, except for wherein said capacitor has a power density of at least about 100 kW/kg active mass at said temperature from 60°C-100°C over at least about 250 charge/discharge cycles via said electrical load.  

However, Wang discloses that the power density is a result effective variable, particularly for ensuring fast transfer of energy (Page 5139 – Method section – Electrochemical Measurement subsection).  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Wang to have a power density of at least about 100 kW/kg active mass at said temperature from 60°C-100°C over at least about 250 charge/discharge cycles via said electrical load to obtain a capacitor capable of providing fast transfer of energy, as taught by Wang.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In regards to claim 113,
Wang disclose all the claimed limitations discussed above with respect to claim 113, except for wherein said capacitor has an energy density of at least about 60 W h / kg active mass at a temperature from 60°C-100°C over at least about 250 charge/discharge cycles via said electrical load.  

However, Wang discloses that the power density is a result effective variable, particularly for ensuring large storage of energy (Page 5139 – Method section – Electrochemical Measurement subsection).  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Wang to have an energy density of at least about 60 W h / kg active mass at a temperature from 60°C-100°C over at least about 250 charge/discharge cycles via said electrical load to obtain a capacitor capable of providing a large amount of energy, as taught by Wang.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim(s) 107-109 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Hemp-derived activated carbons for supercapacitor hereafter referred to as Sun.
In regards to claim 107, 


Sun discloses wherein said dielectric is formed of said hurd material (abstract).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a hurd material as taught by Sun instead of the bast in Wang to obtain a capacitor with a larger capacitance.   Furthermore, hurd is a known alternative to bast as taught by Sun. 

In regards to claim 108, 
Wang fails to disclose wherein said hurd material is hemp hurd or kenaf hurd.  

Sun discloses wherein said hurd material is hemp hurd or kenaf hurd (abstract).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a hurd material as taught by Sun instead of the bast in Wang to obtain a capacitor with a larger capacitance.   Furthermore, hurd is a known alternative to bast as taught by Sun. 

In regards to claim 109, 
Wang fails to disclose wherein said dielectric comprises hurd or a derivative thereof.  



It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a hurd material as taught by Sun instead of the bast in Wang to obtain a capacitor with a larger capacitance.   Furthermore, hurd is a known alternative to bast as taught by Sun. 

Claim(s) 116 & 118-119 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of WO2016/123272 hereafter referred to as Gadkaree.
In regards to claim 116,
Wang fails to disclose wherein said electrical load is a power grid.  

Gadkaree discloses wherein said electrical load is a power grid ([0035-0036]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a power grid as taught by Gadkaree as the load of Wang based on an individuals need for storage, supply, or both, of power.  Furthermore, a power grid is a known alternative to a vehicle as taught by Gadkaree. 

In regards to claim 118,
Wang fails to disclose wherein said electrical load comprises an electrical circuit of an airplane or a boat.  

Gadkaree discloses wherein said electrical load comprises an electrical circuit of an airplane or a boat ([0035-0036]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use an airplane or a boat as taught by Gadkaree as the load of Wang based on an individuals need for storage, supply, or both, of power.  Furthermore, an airplane or a boat are known types of vehicles as taught by Gadkaree. 

In regards to claim 119,
Wang fails to disclose wherein said electrical load comprises an electrical circuit of a train.  

Gadkaree discloses wherein said electrical load comprises an electrical circuit of a train ([0035-0036]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a train as taught by Gadkaree as the load of Wang based on an individuals need for storage, supply, or both, of power.  Furthermore, a train is a known type of vehicles as taught by Gadkaree. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2005/0208383 – [0024]			US 2011/0075323 – [0004] & [0034]
US 9,478,365 – abstract			US 2018/0366275 – [0070]

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068.  The examiner can normally be reached on M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/David M Sinclair/Primary Examiner, Art Unit 2848